Case 1:21-cv-04609-PKC-CLP Document 8-1 Filed 08/23/21 Page 1 of 2 PageID #: 29




                   EXHIBIT A
Case 1:21-cv-04609-PKC-CLP Document 8-1 Filed 08/23/21 Page 2 of 2 PageID #: 30

                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                                Civil Action No. 0:20-cv-61249-WPD

    JHON SARMIENTO, Individually and
    on behalf of all others similary situated,

                Plaintiff,

    vs.

    SCHEAR CONSTRUCTION, LLC, a
    Florida Limited Liability Company,

               Defendant.




          ·     Gonzalo Gimenez

          ·


          ·



          ·
          ·
              authorize Plaintiff’s counsel to reuse this Consent Form to re
